
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 5446
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 16, 2010
			Received
		
		
			December 22, 2010
			 Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 600 Florida Avenue in Cocoa, Florida, as the
		  Harry T. and Harriette Moore Post Office.
	
	
		1.Harry T. and Harriette Moore
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 600 Florida Avenue in Cocoa, Florida, shall be known and
			 designated as the Harry T. and Harriette Moore Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Harry T.
			 and Harriette Moore Post Office.
			
	
		
			Passed the House of
			 Representatives December 15, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
